[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                             MARCH 20, 2007
                           No. 06-13506                     THOMAS K. KAHN
                       Non-Argument Calendar                    CLERK
                     ________________________

                         BIA No. A78-581-998

GUSTAVO HERNANDO ARANGO,


                                                       Petitioner,

                                 versus

U.S. ATTORNEY GENERAL,

                                                      Respondent.


                     ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      _________________________

                           (March 20, 2007)

Before ANDERSON, BLACK and BARKETT, Circuit Judges.

PER CURIAM:
       Gustavo Hernando Arango petitions this Court for review of the BIA’s final

order affirming the IJ’s denial of his claims for asylum and withholding of

removal.1 We deny Arango’s petition.

                                     I. DISCUSSION

A. Asylum

       We are “‘obligated to inquire into subject-matter jurisdiction sua sponte

whenever it may be lacking.’” Chacon-Botero v. U.S. Att’y Gen., 427 F.3d 954,

956 (11th Cir. 2005) (citation omitted). “An asylum application must be ‘filed

within 1 year after the date of the alien’s arrival in the United States.’” Id. (quoting

8 U.S.C. § 1158(a)(2)(B)). “This one-year filing period commences either on the

date of the alien’s last arrival in the United States or April 1, 1997, whichever is

later.” Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1286 (11th Cir. 2003). An

untimely application “may be considered . . . if the alien demonstrates . . . either

the existence of changed circumstances which materially affect the applicant’s

eligibility for asylum or extraordinary circumstances relating to the delay in filing

an application . . . .” 8 U.S.C. § 1158(a)(2)(D).




       1
          We do not address Arango’s CAT claim because Arango did not fully exhaust his
administrative remedies by appealing the IJ’s denial of his CAT claim to the BIA. Thus, we lack
jurisdiction to consider his CAT claim on appeal. Camacho-Salinas v. U.S. Att’y Gen., 460 F.3d
1343, 1347, n.1 (11th Cir. 2006).

                                               2
         We lack jurisdiction to review the Attorney General’s timeliness

determination because the specific statutory language of 8 U.S.C. § 1158(a)(3)

demonstrates Congress intended to bar such review. Fahim v. U.S. Att’y Gen., 278

F.3d 1216, 1218 (11th Cir. 2002). After the passage of the REAL ID Act of 2005,

we again recognized § 1158(a)(3) continues to divest this “‘Court of jurisdiction to

review a decision regarding whether an alien complied with the one-year time limit

or established extraordinary circumstances that would excuse his untimely filing.’”

Chacon-Botero, 427 F.3d at 957 (citation omitted). Because the IJ concluded

Arango’s asylum application was time-barred and that no extraordinary

circumstances excused the untimeliness, we lack jurisdiction to review his asylum

claim.

B. Withholding of Removal

         When the BIA issues a decision, we review only that decision, “except to the

extent that it expressly adopts the IJ’s opinion.” Reyes-Sanchez v, U.S. Att’y Gen.,

369 F.3d 1239, 1242 (11th Cir. 2004). To the extent the BIA adopts the IJ’s

reasoning, we review the IJ’s reasoning as well. Savoury v. U.S. Att’y Gen., 449

F.3d 1307, 1312 (11th Cir. 2006). In this case, the BIA expressly adopted and

affirmed some of the IJ’s findings and articulated additional findings as well.

Thus, we will review the decisions of both the IJ and the BIA.



                                           3
      We review legal conclusions de novo. D-Muhumed v. U.S. Att’y Gen., 388

F.3d 814, 817 (11th Cir. 2004). We review findings of fact under the substantial

evidence test, which requires us to “affirm the BIA’s decision if it is supported by

reasonable, substantial, and probative evidence on the record considered as a

whole.” Id. (quoting Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001)).

Under the substantial evidence test, the record must not only support reversal, it

must compel it. Fahim, 278 F.3d at 1218.

      The INA forbids the removal of an alien from the United States if “the

alien’s life or freedom would be threatened . . . because of . . . race, religion,

nationality, membership in a particular social group, or political opinion.” 8

U.S.C. § 1231(b)(3)(A). An applicant may show he is entitled to withholding of

removal in two ways. Tan v. U.S. Att’y Gen., 446 F.3d 1369, 1375 (11th Cir.

2006). First, the applicant may establish he experienced past persecution

motivated, at least in part, by a protected ground. Id. Second, he may establish it

is more likely than not he would be persecuted on account of the protected ground.

Id. Either way, the applicant must establish a causal connection between the

protected ground and the feared persecution, presenting “specific, detailed facts

showing a good reason to fear that he . . . will be singled out for persecution on

account of such an opinion.” Al Najjar, 257 F.3d at 1287 (quotations and citations



                                            4
omitted); see also 8 C.F.R. § 208.16(b)(2). “It is not enough to show that [he] was

or will be persecuted or tortured due to [his] refusal to cooperate with the

guerillas.” Sanchez v. United States Att'y Gen., 392 F.3d 434, 438 (11th Cir 2004).

      Even if Arango was persecuted in Colombia, the evidence does not compel

the conclusion the persecution was on account of his actual or implied political

opinion. Arango did not establish a causal connection between the alleged past

persecution or feared future persecution and his political opinion. Arango’s own

application and testimony indicated the shootings and other written threats did not

begin until he quit paying the FARC’s extortion demands. This supports the IJ’s

and BIA’s conclusions that he was targeted because he refused to cooperate with

the FARC by paying their extortion demands, which does not meet the burden for

withholding of removal. See Sanchez, 392 F.3d at 438.

                                II. CONCLUSION

      We dismiss the petition for review with respect to the asylum and CAT

claims, and deny it with respect to the withholding of removal claim.

      PETITION DISMISSED IN PART, DENIED IN PART.




                                           5